EXAMINER’S AMENDMENT
The Applicant’s amendment dated 4/22/2022 has been entered and fully considered. Claims 1, 8, and 10 have been amended by the Applicant. New claim 30 is added. Claims 13-18 and 20-23 are cancelled by the Applicant. The withdrawn claims 3 and 24-29 are hereby cancelled by the Examiner since they do not contain the allowable subject matter. Claim 1 is amended by the Examiner (see below).
Claims 1, 2, 4-12, 19, and 30 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Roberts on 6/27/2022.
Claim 1, line 13: “static air permeability” has been added before “(SAP)”.
Claims 3 and 24-29 have been cancelled.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments have overcome the objections and the 35 USC 112(b) rejections previously set forth in the non-final office action of 2/24/2022.
The closest prior arts to independent claim 1 were WALSH (WO-2015130882-A1), hereinafter WALSH, in view of KRAMER (DE-4009611-A and its English translation), hereinafter KRAMER.
Regarding independent claim 1, the combination of WALSH and KRAMER discloses a method or producing a woven fabric that comprises of weaving fibers in both warp and weft directions to obtain a fabric with two sides and fusing portions of filaments in the fibers in the two sides, in the presence of a heat transfer liquid (water) and that the liquid is added prior to the fusing step and is retained by the fibers. The combination above also discloses claim 1 limitations regarding the numerical values of the tensile strength and static air permeability.
The combination above, however, fails to disclose the amount of the heat transfer liquid that is present just prior to the fusing step i.e., the limitation of “wherein the amount of heat transfer liquid or vapor added prior to the fusing is in the range from about 5 to about 30 wt% based on the weight of dry fabric”. The Examiner notes that since WALSH teaches that the woven fabric is made using a water jet loom {[00036]} and does not explicitly disclose drying this fabric, the water is inherently present prior to the fusing step. However, WALSH does not teach the amount of water that should be present and thus, fails to meet this limitation. 
One having ordinary skill in the art at the time the invention was filed would not have been reasonably motivated to have modified the combination above to arrive at the mount of needed heat transfer liquid or vapor as claimed.
Claims 2, 4-12, 19, and 30 are dependent on claim 1 and as such they are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748